PER CURIAM.
Practically the only question raised upon this appeal is whether there was a collision. The libelant’s vessel was evidently injured in some way, and its witnesses testify affirmatively that the collision occurred substantially as stated in the libel. On the other hand, the testimony of respondent’s witnesses, while mostly negative in character, tends to show that no such collision took place at all.
The burden of proof is upon the libelant. Still, considering all the testimony and all the circumstances, but without reviewing them here, we reach the conclusion that the libelant has sustained this burden, atid has shown that a collision took place on the east side of the channel. Inasmuch as the various tows qC the respondent, instead of following each other, were spread out into a flotilla which practically occupied three-quarters of the entire channel, we have no difficulty in reaching the conclusion that such navigation was negligent, and was the cause of the collision.
Decree affirmed, with interest and costs.